 1
 2
 3
                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF WASHINGTON

 4
                                                         Oct 18, 2019
 5                                                           SEAN F. MCAVOY, CLERK


 6
 7
 8                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 9
10     CASSANDRA B.,

11             Plaintiff,                          No. 1:19-CV-03023-RHW

12                                                 ORDER GRANTING PARTIES’
               v.
13                                                 STIPULATED MOTION FOR
                                                   REMAND
14     COMMISSIONER OF SOCIAL
       SECURITY,
15
16             Defendant.
17         Before the Court is the parties’ Stipulated Motion for Remand. ECF No. 23.
18   The Commissioner of Social Security denied Plaintiff’s application for
19   Supplemental Security Income under Title XVI of the Act, 42 U.S.C §1381-1383f.
20   AR 1-4, 19. Plaintiff brought this action seeking judicial review of the
21   Commissioner’s final decision. ECF No. 1. The parties now jointly move the Court
22   to reverse and remand for further administrative proceedings. ECF No. 23. Based
23   on the agreement of the parties and the record, the Court finds good cause to
24   GRANT the Motion.
25         The Commissioner’s decision to deny Plaintiff’s application for disability
26   benefits is REVERSED and REMANDED for further proceedings pursuant to
27
28
      ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~1
 1   sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will
 2   remand the case to an administrative law judge who shall:
 3
              • update the medical records;
 4
              • offer Plaintiff an opportunity for a hearing;
 5
              • comply with the prior court remand order;
 6
              • reevaluate Plaintiff’s impairments at steps two and three of the
 7
                 sequential evaluation process, with the assistance of expert testimony;
 8
 9            • reevaluate the medical opinion evidence – specifically, the opinions of
                 Aaron Burdge, Ph.D. and Jeffrey Carlin, M.D., and explain the weight
10
                 given to such opinion evidence;
11
12            • reassess Plaintiff’s residual functional capacity, taking into account all

13               severe and non-severe impairments;

14            • reevaluate Plaintiff’s subjective symptom testimony and lay witness

15               statement;

16            • proceed with the remaining steps of the sequential evaluation process,

17               obtaining vocational expert evidence to clarify the effects of the

18               assessed limitations on Plaintiff’s ability to perform other work in the

19               national economy, as necessary; and

20            • issue a new decision.
21
     ECF No. 23 at 2.
22
           The parties stipulate that reasonable attorney fees may be awarded under the
23
     Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.
24
     Id.
25
           Accordingly, IT IS HEREBY ORDERED:
26
           1. The parties’ Stipulated Motion for Remand, ECF No. 23, is GRANTED.
27
28
      ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~2
 1         2. The Commissioner’s decision is REVERSED and this matter is
 2         REMANDED for further administrative proceedings consistent with this
 3         order.
 4         3. All pending motions in this matter are now moot.
 5         4. Reasonable attorney fees may be awarded under the Equal Access to
 6         Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.
 7         5. The District Court Executive shall enter judgment for the Plaintiff and
 8         against Defendant.
 9         IT IS SO ORDERED. The District Court Executive is directed to enter this
10   Order, forward copies to counsel, and close the file.
11         DATED this 18th day of October, 2019.
12
13                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
14                           Senior United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~3
